Citation Nr: 9933496	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-06 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lincoln General Hospital from 
October 30, 1997 to November 3, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
September 1948.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Medical Administration Service (MAS) at the Shreveport, 
Louisiana VA Medical Center (VAMC).  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in April 1998.  His substantive appeal was received 
in May 1998.  In August 1998, the veteran withdrew, in 
writing, a previous request for a personal hearing before a 
Member of the Board at the local VARO.


REMAND

A review of the veteran's claims file shows that the MAS 
folder containing copies of all the pertinent records 
associated with the adjudication of the veteran's claim at 
the VAMC has not been provided for review.  The records 
currently assembled for appellate review contain copies of 
the veteran's February 1998 notice of disagreement, the April 
1998 statement of the case, an April 1998 statement of A. 
Wayne Owens, M.D., and his May 1998 substantive appeal.  
Medical treatment records from the Lincoln General Hospital 
regarding treatment received by the veteran from October 30, 
1997 to November 3, 1997, should be obtained and considered 
in connection with this appeal.  

In addition, the Board notes that in the Statement Of 
Accredited Representation In Appealed Case dated March 12, 
1999, the accredited representative advanced contentions to 
the effect that VA authorized the care in question.  In this 
regard, it is maintained that the veteran's caretaker 
contacted the VAMC in Shreveport, Louisiana and was told by 
"Ellen Tucker" to take the veteran to the nearest emergency 
room because the VAMC was 70 miles away and the veteran might 
die before he could reach the VAMC.  In view of the 
contentions in this regard, the Board finds that the issue of 
authorization and a discussion of its applicability in this 
case, should be addressed by the MAS prior to appellate 
consideration of the current appeal.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The MAS file should be obtained and 
made a part of the appellate record for 
the duration of the appeal.  To this end, 
the VAMC should obtain copies of all 
clinical, special studies and medical 
records from the Lincoln General Hospital 
for medical care and services provided to 
the veteran from October 30 to November 
3, 1997.

2.  The MAS should obtain statements from 
the VA employee, "Ellen Tucker" 
regarding any communication with the 
appellant's caretaker in reference to 
authorization of the private medical 
treatment from October 30 to November 3, 
1997.

3.  Upon completion of the above, the RO 
should readjudicate the issue of 
entitlement to payment or reimbursement 
of unauthorized medical expenses incurred 
at Lincoln General Hospital from October 
30 to November 3, 1997 in light of the 
regulations applicable to authorization 
of private medical care.  If the decision 
remains adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
provided the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


